Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowance is being sent to correct the previous Examiner’s Amendment. In the Notice of Allowance dated 12/23/2020, the Amendment stated claim 4 should be amended to depend from claim 4, but it should be dependent upon claim 1. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Ims on 17 December 2020.

The application has been amended as follows: 
Claim 4.	The material of claim [[3]] 1 wherein the average molecular weight of the first PVP polymer species is about 450,000 daltons or greater and the average molecular weight of the second PVP polymer species is between about 9,000 daltons and about 100,000 daltons. 
Allowable Subject Matter
Claims 1, 4-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Smith et al. (previously presented) discloses forming a support material using a combination of PVPs, but states the combination results in a material that is too brittle to be used as a sheet which is being formed in Smith et al. (see applicant’s arguments page 7). The claims are directed to forming filaments of the water soluble material having a combination of a high molecular weight PVP and a lower molecular weight PVP, the prior art fails to teach or suggest the use of a combination of PVPs as claimed in order to form the filaments support material which has he desired flexibility and dissolution rates. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715